Citation Nr: 1100490	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-18 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1979 to November 
1983.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  There is no competent and credible medical or lay evidence 
indicating the Veteran has a right hip disorder to account for 
his complaints of pain.

2.  The Veteran has a history of head trauma in 2001, which 
resulted in fractures of his skull and mandible and need for 
surgical implantation of a titanium plate in his head.  He 
essentially has complained of headaches ever since.

3.  There is no competent and credible evidence attributing his 
migraine headaches to his military service, as opposed to this 
intercurrent injury since service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right hip disorder due to disease 
or injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

2.  The Veteran's migraine headaches also were not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
underlying merits, providing relevant VA case law, regulations 
and statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2007, 
prior to initially adjudicating his claims, so in the preferred 
sequence.  The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
letter also complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claims.  So 
he has received all required notice.



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his service 
treatment records (STRs), VA treatment records, and 
Social Security Administration (SSA) records, and he submitted 
lay statements.  However, as will be explained, there is no 
competent and credible evidence of a right hip disorder, 
including in the way of a pertinent diagnosis, so he has failed 
to establish that he has this claimed disability.  Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  So VA does not have to 
provide an examination and obtain an opinion on whether this, for 
all intents and purposes, nonexistent condition is related to his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

And concerning his claim for service connection for migraine 
headaches, there equally is no competent and credible evidence 
suggesting he had migraines while in service, including as a 
result of any injury and/or disease in service, or even for many 
years after his discharge until an intercurrent head injury.  So 
the Board also is not required to have him undergo a VA 
compensation examination for a medical nexus opinion concerning 
this claim, either.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010) (indicating that, when determining whether a 
VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the 
law requires competent evidence of a disability or symptoms of a 
disability, and though not also competent evidence of a nexus, 
the evidence must indicate an association between the disability 
and service or another service-connected disability).

Therefore, VA has provided all assistance required by the VCAA 
and appellate review may proceed without prejudicing the Veteran.

II.  Governing Statutes, Regulations and Cases for Service 
Connection

The Veteran contends that his right hip disorder and migraine 
headaches are a result of his military service and not other, 
unrelated, factors.  Unfortunately, after reviewing the evidence 
of record, the Board finds that the preponderance of the evidence 
is against his claims, so they must be denied.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id. 



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
flat feet, varicose veins, etc.), (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
claimed disability, VA adjudicators have the responsibility of 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and against 
the claim), with the Veteran prevailing in either event.  
Conversely, the claim will be denied if the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable 
doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  



A.  Right Hip Disorder

As explained, the most fundamental requirement for any claim for 
service connection is that the Veteran must have proof he has the 
condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328 (1997) (indicating VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); but see, too, 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying 
that this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has neither provided nor identified any 
competent and credible medical or lay evidence showing a current 
diagnosis of this claimed disorder, including at any point since 
filing this claim.  His STRs refer to a laceration on his right 
thigh, which he received during a night parachute jump in August 
1983.  This laceration was treated during service, but there are 
no indications of any consequent residuals affecting his right 
hip, either then or at any time since service.  Merely 
establishing he sustained an injury while in service, 
and particularly since the injury in this instance was to his 
right thigh, not hip, is not tantamount to granting service 
connection because there also has to be chronic (meaning 
permanent) residual disability.  See 38 C.F.R. § 3.303(b).  
Moreover, there has been no underlying diagnosis concerning his 
right hip since service, including since filing his claim, to 
account for the complaints of pain, to in turn suggest he has a 
current resultant disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without 
a diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted).  To the contrary, by all indications, 
the injury he sustained during service from his parachute jump in 
August 1983 had nothing to do with his right hip, as the actual 
injury instead was a laceration to his right thigh.

The Veteran reports experiencing pain, and the record shows he 
has received treatment on an outpatient basis for various medical 
complaints since service, from September 2005 to May 2009.  These 
VA outpatient treatment records note his complaints of right hip 
pain in March 2006 and again in September 2008; however, there 
was no consequent diagnosis regarding this pain, much less 
attribution of this pain to a disease or an injury during his 
military service.  In fact, the September 2008 VA outpatient 
treatment record noted there was "unremarkable internal and 
external rotation of [the] right hip", and the Veteran had a 
normal gait.  

Additionally, records from the SSA show the Veteran applied for 
benefits for back problems, mental problems, headaches and a 
metal plate placement in his head.  However, the SSA subsequently 
denied his claim for benefits because the record did not show 
these conditions were severe enough to prevent him from working.  
In any event, the Board is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991) (indicating the SSA's favorable determination, 
while probative evidence to be considered in a claim with VA, is 
not dispositive or altogether binding on VA since the agencies 
have different disability determination requirements).  See also 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Moreover, the 
Veteran did not indicate a right hip disorder when requesting 
these SSA benefits, only the other unrelated conditions 
mentioned.  Thus, because these SSA records do not specifically 
concern his claimed right hip disorder, but instead pertain to 
other unrelated disabilities, these records are ultimately 
irrelevant and not determinative of whether he is entitled to 
service connection for a right hip disorder.



The Board realizes the Veteran is competent, even as a layman, to 
proclaim for example having experienced pain in his right hip 
since service.  Indeed, he is even competent to make this 
proclamation absent any supporting contemporaneous medical 
evidence such as treatment records.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, during 
service and since, even where not corroborated by contemporaneous 
medical evidence such as treatment records).  But his lay 
testimony concerning this also must be credible to ultimately 
have probative value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  And 
again, his mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a right 
hip disorder.  Accordingly, there is no reasonable doubt to 
resolve in his favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Migraine Headaches

Unlike the claim for a right hip disorder, there is no disputing 
the Veteran has the required current diagnosis of migraine 
headaches.  Boyer v. West, 210 F.3d. at 1353; Brammer, 
3 Vet. App. at 225.  Consequently, the determinative issue is 
whether these migraines are attributable to his military service 
or, instead, something else.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  And, unfortunately, 
there simply is no competent and credible evidence of record 
establishing this required cause-and-effect correlation.


Regarding possible in-service incurrence, the Veteran's STRs are 
completely unremarkable for any complaints, treatment or 
diagnosis of headaches while in service.  There was one instance 
in January 1982 when he was treated for a laceration on the left 
side of his head, above his ear.  But his STRs do no indicate, 
and he has not alleged, any residuals of that laceration - 
namely headaches.  That January 1982 reference to the laceration 
is the only mention in his STRs of an incident involving his head 
and potentially relevant injury.  So absent any indication of 
consequent disability involving headaches, his STRs provide 
probative evidence against the notion that his headaches 
initially manifested during his service.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

The Veteran's military service ended in November 1983; he first 
complained of chronic headaches in September 2005; and he first 
received this diagnosis in October 2005.  He has continued to 
receive treatment for headaches ever since, as evidenced by his 
records dating up to May 2009.

His September 2005 mention of having experienced "chronic" 
headaches indicates they did not start in 2005, rather, earlier.  
But there is no indication they started as far back as when he 
was in the military.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  
Indeed, to the contrary, his self-reported history acknowledges 
he began experiencing headaches just two to three years prior to 
his initial complaints and diagnosis in 2005, so at the earliest 
in 2002 or thereabouts.  Additionally, his VA treatment records 
continually reference a rather contemporaneous post-service 
accident in 2001, in which he fell down some steps at his house 
and fractured his skull and mandible.  Thereafter, his VA 
treatment records show he received a titanium plate in his head, 
and this and his headaches apparently were partly the reason he 
filed a claim for SSA benefits, although his claim eventually was 
denied.



So, by his own admission, he has not established continuity of 
symptomatology (continuous headaches) since his service - 
instead, only since 2002 or thereabouts.  Establishing continuity 
of symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements to 
etiologically link his headaches back to his service.  See also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Veteran has not provided any supporting evidence or medical 
opinion suggesting his migraine headaches may be attributable to 
his military service, which ended in November 1983, so 
approximately 19 years before his initial 
post-service complaint in 2002.  And while he is certainly 
competent to describe headaches and the associated pain, the 
Federal Circuit Court has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The fact that he admittedly first complained about 
headaches in 2002, so not until after his intercurrent head 
injury in 2001, goes against the notion that he had been 
experiencing chronic headaches since service.  In other words, he 
has failed  to establish continuity of symptomatology following 
service.  See 38 C.F.R. § 3.159(a)(1) and (2) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, both during service and since, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records, but also indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).  There also 
is no supporting evidence otherwise linking his headaches to his 
military service.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for migraine headaches.  So there is no reasonable doubt to 
resolve in his favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a right hip disorder is 
denied.

The claim for service connection for migraine headaches also is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


